Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a system for causing an avatar to be generated and presented with messaging in a manner to convey contextual meaning from a message sending user to a message receiving user, the system comprising: one or more processors; and one or more hardware storage devices that store instructions that are executable by the one or more processors to configure the system to: identify the message sending user using a first device that is associated with the message sending user; identify the message receiving user using a second device that is associated with the message receiving user; identify a message created at the first device by the messaging sending user to be sent to the second device associated with the message receiving user; prior to delivering the message to the second device, determine an expressive intent of the message sending user, the expressive intent being based at least in part on one or more expressive effects detected from the message sending user contemporaneous with creation of the message at the first device; detect a positioning of the message receiving user relative to the second device; and cause the message to be presented at the second device to the message receiving user, the message being presented with a display of the avatar, the avatar being displayed in a manner to convey the expressive intent of the message sending user, and by at least causing presentation of the avatar to be based on the detected positioning of the message receiving user relative to the second device, wherein the avatar and the message are displayed simultaneously with (i) a copy of a previous avatar that is associated with a previous message and (ii) the previous message, wherein, while the avatar displays the expressive intent of the message, the copy of the previous avatar simultaneously animates a previous expressive intent that is associated with the previous message, and wherein rendering of the avatar is based on a gaze direction of the message receiving user such that the avatar is rendered when the message receiving user's gaze direction is directed toward the second device and such that the rendering of the avatar is paused when the message receiving user's gaze direction is directed away from the second device” in light of other features as recited in independent claim 1 and similarly recited in independent claim 20. The dependent claims are allowed at least by virtue of their dependencies from the independent claims.

“Blattner et al.” (US PGPUB 2007/0113181) (hereinafter Blattner) discloses modifying an avatar by accessing information identifying an event or a subject and configuring the avatar to display multiple animations in an instant messaging communication session between two users.
Blattner does not explicitly disclose a system for causing an avatar to be generated and presented with messaging in a manner to convey contextual meaning from a message sending user to a message receiving user, the system comprising: one or more processors; and one or more hardware storage devices that store instructions that are executable by the one or more processors to configure the system to: identify the message sending user using a first device that is associated with the message sending user; identify the message receiving user using a second device that is associated with the message receiving user; identify a message created at the first device by the messaging sending user to be sent to the second device associated with the message receiving user; prior to delivering the message to the second device, determine an expressive intent of the message sending user, the expressive intent being based at least in part on one or more expressive effects detected from the message sending user contemporaneous with creation of the message at the first device; detect a positioning of the message receiving user relative to the second device; and cause the message to be presented at the second device to the message receiving user, the message being presented with a display of the avatar, the avatar being displayed in a manner to convey the expressive intent of the message sending user, and by at least causing presentation of the avatar to be based on the detected positioning of the message receiving user relative to the second device, wherein the avatar and the message are displayed simultaneously with (i) a copy of a previous avatar that is associated with a previous message and (ii) the previous message, wherein, while the avatar displays the expressive intent of the message, the copy of the previous avatar simultaneously animates a previous expressive intent that is associated with the previous message, and wherein rendering of the avatar is based on a gaze direction of the message receiving user such that the avatar is rendered when the message receiving user's gaze direction is directed toward the second device and such that the rendering of the avatar is paused when the message receiving user's gaze direction is directed away from the second device.

“Haring” (US PGPUB 2016/0110922) discloses a system and a method for enhancing communication by augmenting 3D avatars in a live video stream that is captured during the communication session.
Haring does not explicitly disclose a system for causing an avatar to be generated and presented with messaging in a manner to convey contextual meaning from a message sending user to a message receiving user, the system comprising: one or more processors; and one or more hardware storage devices that store instructions that are executable by the one or more processors to configure the system to: identify the message sending user using a first device that is associated with the message sending user; identify the message receiving user using a second device that is associated with the message receiving user; identify a message created at the first device by the messaging sending user to be sent to the second device associated with the message receiving user; prior to delivering the message to the second device, determine an expressive intent of the message sending user, the expressive intent being based at least in part on one or more expressive effects detected from the message sending user contemporaneous with creation of the message at the first device; detect a positioning of the message receiving user relative to the second device; and cause the message to be presented at the second device to the message receiving user, the message being presented with a display of the avatar, the avatar being displayed in a manner to convey the expressive intent of the message sending user, and by at least causing presentation of the avatar to be based on the detected positioning of the message receiving user relative to the second device, wherein the avatar and the message are displayed simultaneously with (i) a copy of a previous avatar that is associated with a previous message and (ii) the previous message, wherein, while the avatar displays the expressive intent of the message, the copy of the previous avatar simultaneously animates a previous expressive intent that is associated with the previous message, and wherein rendering of the avatar is based on a gaze direction of the message receiving user such that the avatar is rendered when the message receiving user's gaze direction is directed toward the second device and such that the rendering of the avatar is paused when the message receiving user's gaze direction is directed away from the second device.

“Tucker et al.” (US PGPUB 2014/0181229) (hereinafter Tucker) discloses increasing clarity and expressiveness in network communications by obtaining a message, analyzing the message to identify an expressiveness keyword indicative of an emotion, mood, or level of expressiveness, applying at least one embellishment to the message to produce an embellished message and causing transmission of the embellished message.
Tucker does not explicitly disclose a system for causing an avatar to be generated and presented with messaging in a manner to convey contextual meaning from a message sending user to a message receiving user, the system comprising: one or more processors; and one or more hardware storage devices that store instructions that are executable by the one or more processors to configure the system to: identify the message sending user using a first device that is associated with the message sending user; identify the message receiving user using a second device that is associated with the message receiving user; identify a message created at the first device by the messaging sending user to be sent to the second device associated with the message receiving user; prior to delivering the message to the second device, determine an expressive intent of the message sending user, the expressive intent being based at least in part on one or more expressive effects detected from the message sending user contemporaneous with creation of the message at the first device; detect a positioning of the message receiving user relative to the second device; and cause the message to be presented at the second device to the message receiving user, the message being presented with a display of the avatar, the avatar being displayed in a manner to convey the expressive intent of the message sending user, and by at least causing presentation of the avatar to be based on the detected positioning of the message receiving user relative to the second device, wherein the avatar and the message are displayed simultaneously with (i) a copy of a previous avatar that is associated with a previous message and (ii) the previous message, wherein, while the avatar displays the expressive intent of the message, the copy of the previous avatar simultaneously animates a previous expressive intent that is associated with the previous message, and wherein rendering of the avatar is based on a gaze direction of the message receiving user such that the avatar is rendered when the message receiving user's gaze direction is directed toward the second device and such that the rendering of the avatar is paused when the message receiving user's gaze direction is directed away from the second device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
July 18, 2022